
	

113 HR 1382 IH: Digital Coast Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1382
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Ruppersberger
			 (for himself and Mr. Young of Alaska)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Commerce, through the
		  National Oceanic and Atmospheric Administration, to establish a
		  constituent-driven program that collects priority coastal geospatial data and
		  supports an information platform capable of efficiently integrating coastal
		  data with decision support tools, training, and best practices to inform and
		  improve local, State, regional, and Federal capacities to manage the coastal
		  region.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Coast Act of
			 2013.
		2.FindingsThe Congress finds that—
			(1)the lack of
			 current, accurate, uniform, and standards-based geospatial information to
			 characterize the United States coastal region presents a significant liability
			 to adequately manage and maintain the Nation’s—
				(A)environment;
				(B)infrastructure;
				(C)economy;
			 and
				(D)public safety and
			 homeland security;
				(2)more than half of
			 all people of the United States (153 million) currently live on or near a coast
			 and an additional 12 million are expected in the next decade;
			(3)coastal counties
			 in the United States average 300 persons per square mile, compared with the
			 national average of 98;
			(4)on a typical day,
			 more than 1,540 permits for construction of single-family homes are issued in
			 coastal counties, combined with other commercial, retail, and institutional
			 construction to support this population;
			(5)over half of the
			 Nation’s economic productivity is located within coastal regions;
			(6)highly accurate,
			 high-resolution remote sensing and other geospatial data play an important role
			 in management of the coastal zone and economy, including for flood and coastal
			 storm surge prediction; hazard risk and vulnerability assessment; emergency
			 response and recovery planning; community resilience to longer range climate
			 change impacts; permitting and zoning decisionmaking; habitat and ecosystem
			 health assessments; and landscape change detection; and
			(7)the Digital Coast
			 is a model approach in effective Federal partnerships with local and State
			 government, nongovernmental organizations, and the private sector.
			3.DefinitionsIn this Act:
			(1)The term
			 Digital Coast means a constituent-driven effort led by the
			 Secretary to provide an enabling platform that integrates geospatial data,
			 decision support tools, training, and best practices to address coastal and
			 emergency management issues and needs. The Digital Coast strives to sustain and
			 enhance coastal economies and ecosystem services by helping communities address
			 their issues, needs, and challenges through cost-effective and participatory
			 solutions.
			(2)The term
			 remote sensing and other geospatial means collecting, storing,
			 retrieving, or disseminating graphical or digital data depicting natural or
			 manmade physical features, phenomena, or boundaries of the Earth and any
			 information related thereto, including surveys, maps, charts, satellite and
			 airborne remote sensing data, images, lidar, and services performed by
			 professionals such as surveyors, photogrammetrists, hydrographers, geodesists,
			 cartographers, and other such services.
			(3)The term
			 Secretary means the Secretary of Commerce, acting through the
			 Administrator of the National Oceanic and Atmospheric Administration.
			(4)The term
			 State—
				(A)means a State of
			 the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean,
			 the Chesapeake Bay, the Gulf of Mexico, Long Island Sound, or one or more of
			 the Great Lakes; and
				(B)includes Puerto
			 Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern
			 Mariana Islands, the Trust Territories of the Pacific Islands, American Samoa,
			 and any portion of a State that is located within 100 kilometers of the
			 Atlantic or Pacific Ocean, the Chesapeake Bay, the Gulf of Mexico, or the Great
			 Lakes.
				(5)The term
			 coastal region means the area of United States waters extending
			 inland from the shoreline to include coastal watersheds and seaward to the
			 territorial sea.
			(6)The term
			 Federal Geographic Data Committee means the interagency committee
			 that promotes the coordinated development, use, sharing, and dissemination of
			 geospatial data on a national basis.
			4.Building the
			 digital coast
			(a)Establishment
			 and implementation
				(1)In
			 generalThe Secretary shall establish and implement the Digital
			 Coast to collect the following priority supporting data and integrate such data
			 with other available data for the benefit of the broadest measure of coastal
			 resource management constituents and applications:
					(A)Coastal elevation
			 data.
					(B)Land use and land
			 cover data.
					(C)Benthic habitat
			 and submerged aquatic vegetation data.
					(D)Parcels
			 data.
					(E)Planimetric
			 data.
					(F)Socioeconomic and
			 human use data.
					(2)Focus on filling
			 needs and gapsIn implementing this section, the Secretary
			 shall—
					(A)recognize that
			 remote sensing and other geospatial data acquisition for navigational and
			 positioning purposes is carried out through other authorities and programs;
			 and
					(B)focus on filling
			 data needs and gaps for critical coastal management issues.
					(b)Data
			 integration, tool development, training, documentation, dissemination, and
			 archiveThe Secretary shall—
				(1)make data and
			 resulting integrated products developed under this section readily accessible
			 via the Digital Coast and other related Internet technologies;
				(2)develop decision
			 support tools that use and display resulting integrated data and provide
			 training on use of such tools;
				(3)document such data
			 to Federal Geographic Data Committee standards; and
				(4)archive all raw
			 data acquired under this Act at the appropriate National Oceanic and
			 Atmospheric Administration data center or other appropriate Federal data
			 center.
				(c)CoordinationThe
			 Secretary shall coordinate the activities carried out pursuant to this Act to
			 maximize data sharing and integration and minimize duplication by—
				(1)coordinating
			 activities, when appropriate, with—
					(A)other Federal
			 efforts, including efforts under the Ocean and Coastal Mapping Integration Act
			 (33 U.S.C. 3501 et seq.), the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.), and the Integrated Coastal and Ocean Observation System Act of
			 2009 (33 U.S.C. 3601 et seq.);
					(B)coastal States and
			 United States territories;
					(C)local governments;
			 and
					(D)representatives of
			 nongovernmental entities;
					(2)participating,
			 pursuant to section 216 of Public Law 107–347 (44 U.S.C. 3501 note), in the
			 establishment of such standards and common protocols as are necessary to assure
			 the interoperability of remote sensing and other geospatial data with all users
			 of such information within—
					(A)the National
			 Oceanic and Atmospheric Administration;
					(B)other Federal
			 agencies;
					(C)State and local
			 government; and
					(D)the private
			 sector;
					(3)coordinating with,
			 seeking assistance and cooperation of, and providing liaison to the Federal
			 Geographic Data Committee pursuant to Office of Management and Budget Circular
			 A–16 and Executive Order No. 12906; and
				(4)providing for the
			 utilization of contracts with the private sector, to the maximum extent
			 practicable, to provide such products and services as are necessary to collect
			 remote sensing and other geospatial data; which contracts shall be considered
			 surveying and mapping services as such term is used and as such
			 contracts are awarded at the discretion of the Secretary in accordance with the
			 selection procedures in chapter 11 of title 40, United States Code.
				5.Coastal Services
			 Centers
			(a)EstablishmentThe
			 Secretary shall establish, within the National Oceanic and Atmospheric
			 Administration, the Coastal Services Centers to facilitate the development of
			 products and services that address the needs of local, State, and regional
			 entities involved with coastal and ocean decisionmaking including those State
			 coastal management and research reserves benefitting from this Act, and to lead
			 development and maintenance of the Digital Coast.
			(b)PurposeThe
			 purpose of the Coastal Services Centers shall be to—
				(1)support the
			 environmental, social, and economic well-being of the coast by linking people,
			 information, and technology;
				(2)identify and
			 assess coastal and ocean management needs and increase the capabilities and
			 capacities of managers to address them at the local, State, and regional
			 levels;
				(3)manage the Digital
			 Coast program to carry out the intent of this Act;
				(4)convene and engage
			 coastal managers and decisionmakers in dialog concerning coastal issues and
			 share information and best practices across this audience; and
				(5)collaborate with
			 various programs of the National Oceanic and Atmospheric Administration, other
			 Federal agencies, and nongovernmental entities to bring data, information,
			 services, and tools to the Nation’s coastal and ocean decisionmakers.
				(c)Financial
			 agreementsTo carry out this Act, including to provide program
			 support to non-Federal entities that participate in implementing this Act, the
			 Secretary—
				(1)may enter into
			 financial agreements including grants, cooperative agreements, interagency
			 agreements, and contracts with other Federal, tribal, State, and local
			 governmental and nongovernmental entities; and
				(2)may collect
			 registration fees in support of training, workshops, and conferences that
			 advance the purposes of this Act.
				6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $85,000,000 for each of fiscal
			 years 2014 through 2019 to carry out this Act.
		
